Because the September order did not affect the rights of the parties
                growing out of the divorce decree, we lack jurisdiction to consider this
                appeal, and we
                           ORDER this appeal DISMISSED.



                                                         1:24aAC2Gsrae ' J.
                                                         Parraguirre


                                                                                      J.




                cc: Hon. Jack B. Ames, District Judge
                     Jesus Alberto Castaneda
                     Prokopius & Beasley
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                        2
(0) 1047A